Citation Nr: 0314955	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than August 12, 
1999, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 1955 
and from September 1958 to March 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a total rating for 
compensation based upon individual unemployability, effective 
August 12, 1999.  The veteran has appealed the effective date 
assigned.

In December 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The veteran has raised claims for increased evaluations for 
his service-connected disabilities.  Specifically, he asserts 
that he warrants a 100 percent schedular evaluation.  As 
these claims for increased evaluations have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Following the last final rating decision of record, here, 
May 1998, a claim for an increased evaluation for the 
service-connected bilateral hearing loss was first received 
on August 12, 1999.

2.  The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, on May 15, 2000, wherein he indicated he had 
become too disabled to work on December 31, 1994.

3.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to August 12, 1999.

4.  There was no formal claim or written intent to file a 
claim for a total rating for compensation based upon 
individual unemployability between the last final denial and 
August 12, 1999.  


CONCLUSION OF LAW

An effective date earlier than August 12, 1999, for the award 
of a total rating for compensation based upon individual 
unemployability, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 2001 
rating decision and the March 2002 statement of the case.  In 
the rating decision on appeal, the RO explained that the 
August 12, 1999, date was assigned because: (1) that was the 
date the veteran met the schedular criteria for a total 
rating for compensation based upon individual 
unemployability; (2) the veteran was unable to secure or 
follow substantially gainful employment as a result of 
service-connected disabilities; and (3) he had submitted a 
claim for a total rating for compensation based upon 
individual unemployability within one year of notification of 
the grant of an increased evaluation for the service-
connected bilateral hearing loss.  Such facts were reiterated 
in the statement of the case.  Additionally, in the statement 
of the case, the RO provided the veteran with the pertinent 
regulations that applied to his claim for an earlier 
effective date.  Based on the above, the Board finds that VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2002 statement of the case, the RO informed the veteran 
that it must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not indicated having received 
any medical treatment for his service-connected disabilities 
at a VA facility or a private facility.  Thus, VA had no duty 
to seek any medical records.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than August 12, 1999, is 
warranted for the award of a total rating for compensation 
based upon individual unemployability.  An examination 
conducted in 2002 would not assist in the grant of an 
effective date earlier than August 1999.  Thus, the Board 
finds that VA was not under an obligation to have the veteran 
examined for the purposes of this claim, as such is not 
necessary to make a decision on the claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In April 1978, the veteran filed an original claim for 
compensation benefits.  In a May 1978 rating decision, the RO 
granted service connection for arteriosclerosis obliterans, 
status post aorto-femoral bypass, assigning a 20 percent 
evaluation and granted service connection for hypertension 
and high-frequency hearing loss, assigning both 
noncompensable evaluations.  The veteran was notified of this 
determination in June 1978.

In August 1978, the veteran requested that his service-
connected hypertension be re-evaluated.  That same month, the 
RO determined that a compensable evaluation for hypertension 
was not warranted.  The veteran was notified of this 
determination that same month.

In May 1979, the veteran submitted a claim for increased 
compensation and for a temporary total evaluation under the 
provision of 38 C.F.R. § 4.30.  A May 1979 VA hospitalization 
summary report shows that the veteran underwent a right 
carotid endarterectomy and revision of right limb atrial 
fibrillation bypass with extended profundoplasty.  His 
condition was noted to be "improved" at discharge and that 
the veteran could go back to work the following month.  In an 
August 1979 rating decision, the RO granted service 
connection for carotid stenosis, bilateral, with right 
carotid endarectomy and assigned a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.30 from May 8, 1979, to 
June 30, 1979, and assigned a 10 percent evaluation 
thereafter.  The veteran was notified of the determination 
that same month.

A June 1979 VA hospitalization summary report shows that the 
veteran was admitted for an evaluation of his high plasma 
cholesterol level and for characterization of his lipid 
abnormality preoperatively.  An August 1979 VA 
hospitalization summary report shows that the veteran 
underwent a partial ileal bypass due to severe 
atherosclerosis and an appendectomy.  At discharge, the 
examiner stated that the veteran could resume pre-hospital 
activities and/or employment following a clinic visit.  In a 
September 1979 rating decision, the RO granted a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29 
from June 11, 1979, to July 31, 1979.  The veteran was 
notified of this determination in that same month.

In September 1979, the veteran requested that he be granted 
an extension of benefits under 38 C.F.R. § 4.30 beyond July 
1979.  In November 1979, the veteran filed a claim for 
service connection for tinnitus.  In a December 1979 rating 
decision, the RO granted service connection for residuals of 
partial ileal bypass and appendectomy and granted a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
from August 1, 1979, to October 31, 1979.  The RO assigned a 
20 percent evaluation thereafter.  The veteran was notified 
of this determination in January 1980.

In January 1980, the veteran submitted a claim for a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30.  A January 1980 VA hospitalization summary report 
shows that the veteran underwent a sequential bypass graft 
using a saphenous vein from right common femoral artery to 
right profunda femoris and right superficial femoral arteries 
due to persistent claudication pain in his right leg.  At 
discharge, the examiner stated that the veteran could resume 
pre-hospital activities in four weeks.  In an October 1980 
rating decision, the RO granted a temporary total evaluation 
from January 13, 1980, to February 29, 1980.

In September 1981, the veteran submitted a claim for a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 for surgery in relation to his service-connected 
disability.  He also requested an increased evaluation.  A 
September 1981 VA hospitalization summary report shows that 
the veteran underwent a thrombectomy of right atrial 
fibrillation bypass limp and right profundoplasty.  At 
discharge, the examiner stated that the veteran could resume 
pre-hospital employment and/or activity by the end of October 
1981.  In a February 1982 rating decision, the RO granted a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from September 9, 1981, to October 31, 1981.  The RO 
continued the 20 percent evaluation for arteriosclerosis 
obliterans with aortofemoral bypass grafting thereafter.  The 
veteran was notified of this determination in March 1982.

In February 1998, the RO received a December 1997 VA 
hospitalization summary report showing that the veteran had 
undergone a first saphenous vein bypass graft.  The veteran's 
condition at discharge was noted to be "stable."  In a May 
1998 rating decision, the RO granted a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 from 
December 10, 1997, to January 31, 1998.  The RO continued the 
20 percent evaluation for arteriosclerosis obliterans with 
aortofemoral bypass grafting thereafter.  The veteran was 
notified of this determination in June 1998.

On August 12, 1999, the veteran submitted a claim for an 
increased evaluation for hearing loss.  Following an 
audiological evaluation, the RO, in a March 2000 rating 
decision, granted a 50 percent evaluation for bilateral 
sensorineural hearing loss, effective August 12, 1999.  The 
RO granted a 10 percent evaluation for hypertension, 
effective December 10, 1997 and continued the 20 percent 
evaluation for arteriosclerosis obliterans with aortofemoral 
bypass grafting.  Based on the grant of increased 
evaluations, the veteran's combined evaluation went from 
40 percent to 70 percent.

On May 15, 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability.  On the application, he attributed his 
inability to work to his severe hearing loss and "ortho."  
He stated that he had become too disabled to work on December 
31, 1994 and remarked that he could no longer complete his 
duties because of "leg problems" and noted he had undergone 
surgery in December 1997.

In the veteran's notice of disagreement and substantive 
appeal, he asserted that his individual unemployability 
benefits should be granted much earlier than August 1999.  He 
stated that he was unemployable due to his service-connected 
disabilities since January 1986.

At the videoconference hearing before the undersigned, the 
veteran asserted that he felt that the 100 percent evaluation 
should go back to 1978, when he was discharged from service 
because he was 100 percent disabled at that time.  He and his 
representative asserted that the military made an error when 
it medically discharged him with only a 20 percent disability 
evaluation.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A notice of disagreement must be filed 
within one year from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. §§ 20.200, 
20.302 (2002).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 
(West 2002).  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).  

The earliest effective date for an increased evaluation 
(which includes a claim for total rating for compensation 
based upon individual unemployability) is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2002), the veteran or a representative of the 
veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  Under 38 C.F.R. 
3.157(b) (2002), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits, which would include an informal 
claim for a total rating for compensation based upon 
individual unemployability, see Servello, 3 Vet. App. at 199.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim. 38 C.F.R. 3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability). 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an effective date earlier than August 12, 1999, for 
the grant of a total rating for compensation based upon 
individual unemployability.  The reasons follow.

In this case, the record shows that the veteran underwent 
numerous surgeries related to his service-connected 
disabilities soon after he was discharged from service.  
Following each surgery, the RO issued a rating decision, 
wherein it granted him temporary total evaluations and, in 
some cases, it denied an increased rating claim.  Each time 
the veteran's disabilities were evaluated, he was advised of 
the determination and of his appellate rights.  A review of 
the record shows that he did not appeal any of the rating 
decisions of 1978, 1979, 1980, 1981, and 1998.  Thus, those 
decisions are final in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that it has thoroughly reviewed the medical 
records and the statements submitted by the veteran that the 
RO considered at the time of the applicable rating decisions, 
and there is nothing in the record that would have led an 
adjudicator to conclude that the veteran had submitted an 
informal claim for a total rating for compensation based upon 
individual unemployability at any of those times.  The 
veteran himself did not enter a claim for a total rating for 
compensation based upon individual unemployability prior to 
his May 15, 2000, filing.  Each time the veteran was 
discharged from the hospital, the examiner stated that the 
veteran could resume pre-hospital activities, to include 
employment.  Accordingly, the Board does not find that a 
total rating for compensation based upon individual 
unemployability was reasonably raised at the times of those 
prior rating decisions, to include the May 1998 rating 
decision, which granted a temporary total evaluation.

As there exist final decisions pertinent to evaluating the 
service-connected disabilities, the effective date question 
in this appeal is governed by the laws and regulations 
governing the assignment of effective dates in an increased 
evaluation situation.  As set out above, in claims for 
increased evaluations the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim controls.  38 C.F.R. § 3.400(o)(2).  

The Board has carefully reviewed the evidence in the interim 
between the May 1998 last final RO decision, which granted a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 and then continued the 20 percent evaluation for 
arteriosclerosis obliterans with aortofemoral bypass 
grafting, and the first correspondence in which the veteran 
identified his intent to seek an increase, which was on 
August 12, 1999.  There, the veteran indicated he was seeking 
an increased evaluation for his service-connected bilateral 
hearing loss.  The veteran did not indicate that he could not 
work due to his bilateral hearing loss.  When he underwent 
the VA audiological evaluation in September 1999, he did not 
indicate that he could not work due to his service-connected 
bilateral hearing loss and/or any other service-connected 
disability.

Here, the RO's grant of a total rating for compensation based 
upon individual unemployability was predicated on the fact 
that as of August 12, 1999, the veteran met the requirements 
for consideration of a total rating for compensation based 
upon individual unemployability.  See 38 C.F.R. § 4.16 (a).  
Additionally, his claim for a total rating for compensation 
based upon individual unemployability was submitted within 
one year of that date, and thus the August 12, 1999, date 
established a factually ascertainable date that the veteran 
was not employable due to his service-connected disabilities.  
Therefore, the RO's grant of an effective date of August 12 
1999, for the award of a total rating for compensation based 
upon individual unemployability, is consistent with both the 
facts and the governing legal authority.  Prior to August 12, 
1999, the veteran had a combined evaluation of 40 percent for 
his service-connected disabilities.  Additionally, he had not 
claimed that he was not employable prior to the date he filed 
his claim for a total rating for compensation based upon 
individual unemployability-here, May 15, 2000.

In order to be granted an effective date earlier than August 
12, 1999, which has been determined to be the date of receipt 
of claim, it must be factually ascertainable that an increase 
in disability had occurred within one year August 12, 1999; 
thus, August 1998.  There are no VA treatment records, dated 
between August 1998 and August 1999, or any other records, 
which address the veteran's service-connected disabilities or 
his inability to work to establish that the veteran was not 
employable due to service-connected disabilities.  Thus, 
there is no factual basis upon which to premise the grant of 
an effective date earlier than August 12, 1999.  The Board 
finds that the proper effective date for the award of a total 
rating for compensation based upon individual unemployability 
is August 12, 1999.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the United States Court 
of Appeals for Veterans Claims (the Court) and VA's General 
Counsel have interpreted the provisions of 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400 as meaning that if the increase 
occurred (again, which includes individual unemployability) 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable."  
If the increase (individual unemployability) occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
For example, the veteran's May 2000 application for 
individual unemployability indicated that he became too 
disabled to work because of service-connected disabilities on 
December 31, 1994.  There is no provision for assigning an 
effective date prior to date of claim when there is no 
evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase 
in disability cannot be factually ascertainable within one 
year prior to date of claim, then the effective date is the 
date of claim.  See 38 U.S.C.A. 5110(a).  Accordingly, an 
effective date earlier than August 12, 1999, for a total 
rating for compensation based upon individual unemployability 
is legally precluded.  Regrettably, there is no statute or 
regulation that would allow an earlier effective date.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than August 12, 
1999, for the grant of a total rating for compensation based 
upon individual unemployability is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

